Citation Nr: 1760203	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for arthritis of both knees (a bilateral knee disability).

3.  Entitlement to service connection for acid reflux, to include as secondary to medication taken for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to February 1965 and from August 1967 to March 1969, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2016, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's record.  

The issues of service connection for a bilateral knee disability and acid reflux are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left ear hearing loss disability was not manifested in service; left ear sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current left ear hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases, to include SNHL (as an organic disease of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for hearing loss must show, as is required in any claim of service connection, that a current hearing loss disability is the result of an injury or disease in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.



Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his left ear hearing loss resulted from exposure to acoustic trauma in service, to include noise from artillery, aircraft, and small arms.  See December 2010 VA audio examination report; see also February 2014 VA Form 9.  His DD-214 from his period of active duty service from August 1964 to February 1965 shows that his MOS was in field artillery.  Given his occupation and accounts of noise therein, it may reasonably be conceded that he was exposed to hazardous levels of noise in service.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis pertaining to left ear hearing loss.  On March 1964 service enlistment examination, whispered voice testing found15/15 hearing acuity in each ear; he denied any ear trouble.  January 1965 and June 1967 audiometric findings were within normal limits (puretone thresholds all between 0 and 5 decibels) at all pertinent frequencies.  On February 1969 service separation examination, puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
LEFT
-5
-10
-10
-10
-10
RIGHT
-10
-5
-10
-10
-10

Because it is unclear whether such thresholds were recorded in American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
Accordingly, to facilitate data comparison, audiometric findings recorded using ASA standards will be converted to ISO-ANSI standards by adding between 5 and 15 decibels to the recorded scores as follows:
 
HERTZ
500
1000
2000
3000
4000
Add
15
10
10
10
5

Following the conversion explained above, the Veteran's February 1969 service separation examination audiometry revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
0
-5
RIGHT
5
5
0
0
-5

On September 1983 and July 1990 quadrennial examinations, audiometric findings were within normal limits (all puretone thresholds were between 5 and 20 decibels) at all pertinent frequencies; the Veteran's ears were normal on physical examination; he denied hearing loss on both examinations.

Postservice treatment records prior to 2010 are silent for complaints of hearing loss.  In September 2010, the Veteran filed a claim seeking service connection for left ear hearing loss; he reported that his hearing loss became manifest in 1979.  

On December 2010 VA audiological evaluation, the Veteran complained of hearing loss and tinnitus over the past 40 years which causes difficulty hearing.  He reported a history of exposure to noise in the military, including from small arms fire, heavy artillery, and helicopters.  He denied significant occupational noise exposure, and reported occasional recreational noise from lawnmowers, hunting, power tools, and motorcycles.  Following examination of the Veteran, the diagnosis was normal to moderate sensorineural hearing loss (SNHL) for the left ear and right ear hearing  within normal limits.  As access to the Veteran's claims file was not available, an etiological opinion regarding the left ear hearing loss was not provided. 

In July 2011, a VA clinical audiologist reviewed the Veteran's entire claims file, including the December 2010 examination report.  She opined that his left ear hearing loss is less likely than not related to or caused by exposure.to noise in the military.  She explained:

Based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge noise induced hearing loss occurs immediately, here is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event, and given that the veteran's binaural hearing thresholds were within normal limits in the ratable frequency range at the time of his separation exam, his current binaural hearing loss is less likely as not related to or caused by his military noise exposure.

In October 2012, VA received a private medical statement from Dr. J. Michael McQueen.  He reported that the Veteran has SNHL "with mild to moderate and high frequency hearing loss noted on audiogram exam."  He opined that, "Given [the Veteran's] military service and history of noise exposure it is as likely as not that this contributed at least in part to the hearing loss and subjective tinnitus that [he is] experiencing today."  Dr. McQueen included an October 16, 2012 clinical record with his note, which states that, "The hearing loss began gradually years ago and may be related to noise exposure."  He also wrote, "There is no history of noise exposure (sic) in the military service to include artillery and helicopter with no hearing protection during the period of time that he was exposed."  

In October 2014, VA received another (nearly duplicate) medical statement from Dr. McQueen.  He wrote, "Given [the Veteran's] military service and history of noise exposure and after reviewing [his] medical records, it is my opinion, that it is more likely as not that this caused the hearing loss and subjective experience that [he is] experiencing today."  Neither the October 2012 nor the October 2014 statement included rationale for the opinion provided.

In September 2015, VA received a statement from the Veteran regarding noise-induced hearing loss (NIHL).  He wrote, "It is true there isn't any scientific support for the delayed onset noise induced hearing loss but there isn't any scientific support stating that it can't be delayed either.  The evidence they have suggests delayed hearing loss is not likely but they don't know for sure."  He also included portions of a report from the National Academy of Sciences entitled, "NOISE AND MILITARY SERVICE: Implications for Hearing Loss and Tinnitus."  He underlined the following passage, among other lines: 

When hearing loss is known to have occurred as a result of a noise exposure, it has generally been thought that hearing loss for pure tones does not worsen following the cessation of a given noise exposure.  However, there are no longitudinal data from humans who developed noise-induced hearing loss in early adulthood and were followed into their 60s, 70s, or 80s.  Data from a few longitudinal studies of older adults, which differed in the way prior noise exposure was documented, have not produced conclusive results.  

He included a slideshow/PowerPoint (based on the same report) noting that, although there is "Not sufficient evidence... to determine whether permanent NIHL can develop much later in life, long after cessation of noise exposure...The available anatomical and physiological evidence suggests that delayed post-exposure NIHL is not likely."   

At the August 2016 videoconference Board hearing, the undersigned acknowledged that the Veteran has left ear hearing loss and hat he was exposed to noise trauma in service. 

It is not in dispute that the Veteran now has a left ear hearing loss disability (as defined in 3.385), as such disability was found on VA and private examinations.  What remains for consideration is whether or not the current left ear hearing loss is etiologically related to his service/acknowledged exposure to noise therein, which is a medical question.  

The evidence shows that the Veteran did not have a hearing loss disability in service, and that SNHL was not manifested to a compensable degree within a year following his discharge from service.  Accordingly, service connection for the current left ear hearing loss on the basis that such became manifest in service, and persisted, is not warranted.  

Furthermore, as SNHL is not shown to have been manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  The Board has also considered whether service connection for hearing loss based on continuity of symptomatology is warranted, but continuity of symptomatology is not demonstrated by the evidence in the record.  When he filed the instant claim, he reported that his hearing loss began in 1979 (10 years after separation from active duty).  Furthermore, on periodic medical examinations in September 1983 and July 1990,  he denied having hearing loss .  The Board finds that his reports recorded in contemporaneous records gathered in a clinical context, are more probative than recollections of remote events occurring approximately 48 years earlier upon separation from active duty.  Therefore, the Board finds that service connection for left ear hearing loss based on continuity of symptomatology is not warranted.

The preponderance of the evidence is also against a finding that the Veteran's current left ear hearing loss may otherwise be etiologically related to his service.  Regarding the dispositive factor of a nexus between the current hearing loss and service/exposure to noise therein, the Board finds the July 2011VA examination report most probative.  The report reflects close review of the Veteran's claims file and includes rationale that cites to accurate factual data and medical literature (the Institute of Medicine report).  

In comparison, the October 2012 and October 2014 private opinions warrant less probative weight as they do not include any rationale for the opinions provided; specifically, they do not account for the factual data weighing against the Veteran's claim, including the absence of any documentation of hearing loss in service and during a lengthy period of time following service; that hearing loss disability was not found on service separation examination; and that a significant puretone threshold shift during service was not shown.  They also do not cite to supporting medical literature.  

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's hearing loss disability and his service is in the report of the July 2011 VA examination.

The Board has considered the medical literature received in September 2015 regarding NIHL.  While the Veteran generally contends that studies regarding delayed onset hearing loss are insufficient, the literature also states, "The available anatomical and physiological evidence suggests that delayed post-exposure NIHL is not likely."  The Board finds that the article, which notes a lack of conclusive results in laboratory testing, weighs against the Veteran's claim, as it ultimately concludes that the available evidence suggests delayed onset hearing loss is not likely.  

The preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss is etiologically related to his service/exposure to noise therein, and against the claim of service connection for such disability.  Accordingly, the appeal in this matter must be denied.




ORDER

Service connection for left ear hearing loss is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim of service connection for a bilateral knee disability

The Veteran contends that he injured his knees in June 1983 while on a period of active duty for training (ACDUTRA) from May 28 to June 11, 1983.  See September 2010 statement.  A June 7, 1983 STR notes complaints of knee pain.  The record notes that the Veteran has "known arthritis both knees under [treatment] by civ[ilian] MD"; the assessment was "? arthritis."  The Veteran, however, has consistently denied that he had ever sought treatment for his knees prior to June 1983.  See August 2011 Notice of Disagreement, February 2014 VA Form-9, January 2015 Decision Review Office Hearing Transcript, and August 2016 Board Hearing Transcript.  The record does not contain a Line of Duty Determination.  

When a claim of service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA.  38 U.S.C. §§ 1111, 1112; 38 C.F.R. § 3.307.  Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  
    
A review of the record found that records of private treatment the Veteran reportedly received for his knees in the years immediately after June 1983 remain outstanding.  In a statement received in August 2016, he reported seeing Drs. Bancroft Cooper and Henry Cochran (in Elba, Alabama) from 1983 to 1994.  [A January 10, 2011 medical history from Dr. David Rhyne reflects treatment by Dr. Cooper since at least 1974].  The Veteran also reported treatment by Dr. John T. Johnson (in Crestview, Florida) prior to being referred to Dr. Jonathan Greer; he reported that Dr. Greer is the first orthopedic physician he saw for his knee disabilities.  [The record includes treatment records from Dr. Greer, including from an initial November 1, 1995 visit, when Dr. Greer opined, "[The Veteran's] osteoarthritis is probably a direct result of his previous activities at work which have taken a toll on him over time."]  

The record does not contain records of treatment from Drs. Cooper, Cochran, and Johnson.  In an August 2016 statement, the Veteran reported that he was unable to obtain the records from Drs. Cooper and Cochran as "both doctors closed their practice prior to 1999."  However, a review of the record, found a July 11, 2005 'Certificate to Return to Work or School' stamped by Dr. Henry S. Cochran and initialed 'HSC' (suggesting that Dr. Cochran's medical practice remained open well past 1999).  Records pertaining to the Veteran's knees in the years immediately after the 1983 period of ACDUTRA (and potentially prior to that period) are likely to contain information pertinent to the instant claim, are not associated with the record, and must be sought.  The Veteran's assistance (providing identifying information and authorizations for VA to secure private records) will be needed for the AOJ to pursue development for those records.  The Veteran is advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence requested in connection with a claim for VA benefits is not received within one year after the date of request the claim will [emphasis added] be considered abandoned.  

The Veteran also seeks service connection for acid reflux as secondary to medication e takes to treat his bilateral knee disability.  Specifically, he reported that he began experiencing severe acid reflux when he began taking nonsteroidal anti-inflammatory drugs (NSAIDs) for knee pain.  See May 2015 VA esophageal conditions examination report.  [The Board notes that the record contains a November 2012 private medical statement and a May 2015 VA medical opinion in support of his secondary service connection theory of entitlement.]  Here, because the Veteran's bilateral knee disability is not yet service-connected, and the claim of secondary service connection for acid reflux is inextricably intertwined with the claim of service connection for a bilateral knee disability, both issues must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are inextricably intertwined when they are so closely tied together that a final decision on one cannot be rendered until the others have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (claims are inextricably intertwined when the adjudication of one could have a significant impact on the adjudication of another).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for knee disability and acid reflux.

2.  The AOJ should ask the Veteran to provide the identifying information and releases necessary for VA to secure the complete clinical records of any additional (records of which are not already associated with the record) evaluations or treatment he received for his knees since his separation from active duty in March 1969, to specifically include complete records from Drs. Bancroft Cooper and Henry Cochran (in Elba Alabama) and Dr. John T. Johnson (in Crestview Florida).   

The Veteran should be reminded that he has one year from the date of the request letter to submit the identifying information and releases, and that expeditious handling of his claims is dependent on the promptness of his response.  

The AOJ must secure for the record complete clinical records from the all providers identified.  If any records requested are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should not proceed with further development until the Veteran responds to their request letter or the one year period he is afforded by regulation to respond has expired (or he indicates he will not cooperate and waives the remainder of the one year period).  If he does not respond to the request for identifying information and releases within a year, the claims should be further processed under 38 C.F.R. § 3.158(a).

3.  If (and only if) additional pertinent records are received (or established to be nonexistent/irretrievably lost), and the claim has not been processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of bilateral knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right and left knee disability found/shown by the record during the pendency of the instant claim.

(b) Please identify the likely etiology for each knee disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the disability was incurred in or caused by the Veteran's active duty service from August 1964 to February 1965 and/or from August 1967 to March 1969? 

(c) If the response to (b) is no, is it at least as likely as not (a 50 percent or better probability) that the disability was incurred during the Veteran's period of ACDUTRA from May 28 to June 11, 1983?

The examiner must specifically comment on the medical statements and opinions already in the record in this matter (private medical statements from Dr. Lett (November 2012 and February 2014), Dr. Kenneth Taylor (August 2015), and VA (May and June 2015)) expressing, with rationale, agreement or disagreement with each. 

 The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These matters must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


